     Case 3:19-cv-03216-MCR-GRJ Document 21 Filed 10/25/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                          Case No. 3:19-md-2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

                                               Judge M. Casey Rodgers
This Document Relates to:                      Magistrate Judge Gary R. Jones
Benjamin, et al. v. 3M Company, et al;
Case No. 3:19-cv-03216-MCR-GRJ


         NOTICE OF WITHDRAWAL OF MOTION TO REMAND

      Please take notice that Plaintiffs, through counsel, hereby withdraw their

pending Motion to Remand filed on September 4, 2019 [Doc. # 13].


Respectfully submitted this 25th day of October 2019.

                                             PARKER WAICHMAN LLP

                                             By: /s/ Raymond C. Silverman
                                             Raymond C. Silverman
                                             6 Harbor Park Drive
                                             Port Washington, New York 11050
                                             Telephone: (516) 466-6500
                                             rsilverman@yourlawyer.com

                                             Stacy Kathryn Hauer
                                             JOHNSON BECKER PLLC
                                             444 Cedar Street, Suite 1800
                                             Saint Paul, MN 55101
                                             Telephone: (612) 436-1806
                                             shauer@johnsonbecker.com

                                             Attorneys for Plaintiffs

                                         1
     Case 3:19-cv-03216-MCR-GRJ Document 21 Filed 10/25/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing Notice of Withdrawal of

Motion to Remand was filed on October 25, 2019, using the Court’s electronic filing

system which sent notification to all attorneys of record.


                                              /s/ Raymond C. Silverman
                                              Raymond C. Silverman




                                          2
